Case 1:16-cv-03038-VSB Document 59 Filed 02/26/19 Page 1 of 3

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer's Direct Dial: (212) 416-8590

February 26, 2019

By ECF
Hon. Vernon S. Broderick

United States District Judge
Southern District of New York
40 Foley Square, Room 415
New York, NY 10007

Re: Neelam Uppal v. NYS Department of Health, et al.: 16 Civ. 3038 (VSB)
Dear Judge Broderick:

This Office represents defendants New York State Department of Health and Timothy
Mahar in this action.

Please be advised that the Article 78 proceeding plaintiff brought to challenge the
revocation of her medical license by New York’s Administrative Review Board for Professional
Medical Conduct was dismissed by the Appellate Division, Third Department, by Decision and
Order dated November 1, 2018, and that Court denied her motion to reargue and renew on
January 4, 2019. Plaintiff's time to seek review by the New York State Court of Appeals of her
license revocation has elapsed. Copies of the aforesaid rulings are annexed hereto.

Thank you for your Honor’s consideration of this matter.

Respectfully submitted,

James M. Hershler
Assistant Attorney General

ce: Dr. Neelam Uppal (by mail)

28 Liberty Street, New York, New York 10005 # Tel.: (212) 416-8610 # Fax: (212) 416-6009 (Not For Service of Papers)
WWWw.ag.ny.gov
Case 1:16-cv-03038-VSB Document 59 Filed 02/26/19 Page 2 of 3

State of New York .
Supreme Court, Appellate Division
Third Judicial Department

Decided and Entered: November 1, 2018 524645

 

In the Matter of NEELAM TANEJA

UPPAL,
Petitioner,
Vv DECISION AND ORDER
. ON MOTION
DEPARTMENT OF HEALTH et al.,
Respondents.

 

Motion to accept record and for extension of time to perfect proceeding.

Upon the papers filed in support of the motion and the papers filed in opposition
thereto, it is

ORDERED that the motion is denied, without costs, and the proceeding is
dismissed.

Garry, P.J., McCarthy, Egan Jr., Aarons and Rumsey, JJ.,.concur.

ENTER:

PR pbs Maybagin

Robert D. Mayberger
Clerk of the Court
Case 1:16-cv-03038-VSB Document 59 Filed 02/26/19 Page 3 of 3

State of New York
Supreme Court, Appellate Division
Third Judicial Department

Decided and Entered: January 4, 2019 524645

In the Matter of NEELAM TANEIA UPPAL,

Petitioner,
v DECISION AND ORDER
ON MOTION
NEW YORK STATE DEPARTMENT OF
HEALTH,
Respondent.

 

Motion to reargue and renew.

Upon the papers filed in support of the motion and the papers filed in opposition
thereto, it is .

ORDERED that the motion is denied.
Garry, P.J., Egan Jr., Lynch and Pritzker, JJ., concur.
ENTER:

Reet Moai

Robert D, Mayberger
Clerk of the Court
